In an action to recover damages for breach of contract and negligence, plaintiff appeals from an order of the *786Supreme Court, Nassau County, dated January 8, 1975 and entered in Suffolk County on January 20, 1975, which granted respondent’s motion, made pursuant to CPLR 3211 (subd [a], par 1), to dismiss the complaint. Order affirmed, with $50 costs and disbursements. The documentary evidence was a complete defense to the several causes of action in the complaint. Accordingly, the complaint was properly dismissed. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.